  Case 18-12845       Doc 30   Filed 05/03/19 Entered 05/06/19 08:00:30                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     18-12845
Paul W Hale                                   )
Donna M Hale                                  )               Chapter: 13
                                              )
                                                              Honorable Janet S. Baer
                                              )
                                              )               Kane
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

        This matter coming before the Court on the debtor's motion to modify, the Court having
jurisdiction and being advised in the premises, and due notice having been given to all parties in
interest,

   IT IS HEREBY ORDERED that the Debtor's plan is modified post-confirmation to check the first
box in section 2.3 under income tax refunds listing that Debtors will retain any income tax refunds
received during the plan term.




                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: May 03, 2019                                                 United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
